El Juez Presidente Señor Del Toro,
emitió la opinión, del tribunal.
Este es un recurso gubernativo que interpone Rafaela Robles contra la nota de septiembre 26, 1933, del Registrador de la Propiedad de San Juan denegando la anotación de la consumación de la venta en pública subasta de cierta finca urbana situada en Santuree, San Juan, para el pago de con-tribuciones.
Del registro consta que en el mismo se inscribió— inscripción décima — el certificado de venta por falta de pago de contribuciones de la finca de que se trata, expedido por el Colector de Rentas Internas de San Juan a favor de Alfonso Bonilla, sujeta la inscripción a un derecho de redención por término de un año a favor del dueño de la finca Cosme López Negrón; que Bonilla vendió la finca a Rafaela Robles, la recurrente, sujeta al mismo derecho de redención — inscripción décima primera — y que las dichas inscripciones décima y décima primera fueron canceladas por haberse redimido la finca por el acreedor hipotecario Banco Popular de Puerto Rico, quedando en tal virtud vigente de nuevo la inscripción de la finca a favor de su dueño Cosme López Negrón. Y así las cosas fué que se solicitó por Rafaela Robles y se denegó por el registrador la anotación de la consumación de la venta que le hiciera Bonilla.
Bajo esas circunstancias no es posible entrar siquiera a considerar las cuestiones que levanta la recurrente, dentro de este recurso gubernativo.
Bien o mal las inscripciones a favor de Bonilla y de la recurrente habían sido canceladas y no existía base por tanto para la consumación. El registrador, actuando en armonía con el estado de derecho creado en el registro, tenía necesa-riamente que negar la consumación.
*14Si algún derecho asiste a la recurrente, debe acudir a los tribunales para hacerlo valer. Sólo cuando la nulidad de las cancelaciones de las inscripciones décima y décima primera, sea por ellos decretada, es que procedería la consumación.
“El recurso gubernativo no es el procedimiento adecuado para conseguir la corrección de asientos en los registros de la propiedad conforme a los artículos 255 y 256 de la Ley Hipotecaria,” se dijo por esta corte recientemente en el caso de Quiñones v. Registrador, reportado en 43 D.P.R. 37. Véanse también los casos de Pueblo v. Registrador, 44 D.P.R. 797 y González Clemente v. Registrador, 42 D.P.R. 874.

Debe declararse sin lugar el recurso y confirmarse la nota recurrida.